PER CURIAM.
Appellees filed a bill in the federal District Court alleging that they were being sued by appellants in a state court in Texas, and seeking to enjoin a trial in the state court until K. Kishi, plaintiff therein, who was temporarily in Japan, should make answer to interrogatories propounded to him in accordance with the deposition statutes of Texas. A preliminary, injunction was issued as prayed for. After the bill was filed, Kishi answered the interrogatories, and his deposition was filed in the state court. Thereupon appellants moved to vacate the injunction and to dismiss the bill of complaint herein, but it does not affirmatively appear that the motion was presented to or was ruled upon by the district judge. However that may be, in view of the fact that Kishi’s deposition had been taken and filed in the state court, the question whether the injunction should ever have been issued has become moot.
In accordance with our ruling in the recent ease of Santa Anna Gas Co. v. Coleman Gas & Oil Co. (C. C. A.) 61 F.(2d) 975, as to the proper order in this state of the record, • the injunctive decree is reversed, and the cause remanded, with direction to dismiss the bill of complaint.